Citation Nr: 0916673	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-14 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease at L4-L5 and L5-S1 (formerly rated 
as lumbosacral strain).

2.  Entitlement to service connection for degenerative 
changes of the cervical spine, to include as secondary to the 
service-connected degenerative disc disease at L4-L5 and L5-
S1.

3.  Entitlement to service connection for degenerative 
changes of the right shoulder, to include as secondary to the 
service-connected degenerative disc disease at L4-L5 and L5-
S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for 
degenerative changes of the cervical spine and right 
shoulder, to include as secondary to the service-connected 
degenerative disc disease at L4-L5 and L5-S1, are herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notice when further 
action is required by the appellant.


FINDINGS OF FACT

The Veteran's degenerative disc disease at L4-L5 and L5-S1 
(formerly lumbosacral strain) is characterized by flexion to 
90 degrees, extension to 30 degrees, bilateral lateral 
flexion to 30 degrees, and bilateral rotation to 30 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
degenerative disc disease at L4-L5 and L5-S1 (formerly 
lumbosacral strain) have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321(b), 4.85, 4.86 (2008), Diagnostic Code (DC) 5010 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

In December 2004 and January 2006, VA sent the Veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required of the RO, the appellant was also 
asked to submit evidence and/or information in his possession 
to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2005 rating 
decision and April 2006 SOC explained the basis for the RO's 
action, and the SOC provided him with an additional 60-day 
period to submit more evidence.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any prejudicial 
or harmful error in VCAA notice.  See Shinseki v. Sanders, 
supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.  We recognize that the VCAA duty to 
notify has not been fully satisfied with respect to the 
additional requirements for an increased-compensation claim 
as recently delineated by the Court in Vazquez-Flores, supra.  
We find, however, that any such notice error did not affect 
the essential fairness of the adjudication because the 
letters, rating decision, and SOCs discussed above, together 
with the substantial development of the Veteran's claim 
before and after providing notice, rendered the notice and 
timing errors non-prejudicial.  In this regard, the Board 
notes that, while the VCAA letters did not specifically 
conform to the requirements provided in Vazquez-Flores, 
supra, the Veteran was advised of his opportunities to submit 
additional evidence and was informed that, at a minimum, he 
needed to submit evidence showing his service-connected 
disability had increased in severity.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5010 provides that arthritis due to trauma 
which is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, DC 5003 
provides a 20 percent rating for degenerative arthritis with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative 
arthritis with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note (1) 
provides that the 20 percent and 10 percent ratings based on 
x-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on x-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, DC 5003 provides a rating 
of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless DC 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes).  Ratings under the General 
Rating Formula for Diseases and Injuries of the Spine are 
made with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The disabilities 
of the spine that are rated under the General Rating Formula 
for Diseases and Injuries of the Spine include vertebral 
fracture or dislocation (Diagnostic Code 5235), sacroiliac 
injury and weakness (DC 5236), lumbosacral or cervical strain 
(DC 5237), spinal stenosis (DC 5238), spondylolisthesis or 
segmental instability (DC 5239), ankylosing spondylitis 
(DC 5240), spinal fusion (DC 5241), and degenerative 
arthritis of the spine (DC 5242) (for degenerative arthritis 
of the spine, see also DC 5003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that a 20 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent disability rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under DC 5003 should 
also be considered.  38 C.F.R. § 4.71a.

May 2003 X-rays of the Veteran's lumbar spine during VA 
treatment showed unremarkable lumbar lordotic curvature.  The 
vertebral bodies showed no evidence of fracture, subluxation 
or destructive bone lesion.  The intervertebral disc spaces 
showed severe degenerative narrowing of the L4-5 disc space.  
There were mild to moderate hypertrophic degenerative changes 
of the posterior elements of the mid and lower lumbar spine.  
The Veteran was diagnosed with significant degenerative 
changes of the lower lumbosacral spine.  He reported pain in 
the lumbar region with occasional radiation to his right 
buttock and occasional shooting pains down his right leg.  
The pain occurred two to three times per month with an 
intensity of four to six out of ten.  The Veteran felt that 
his pain was well controlled with medication.  He was advised 
to continue walking and stretching and that he was to refill 
his amitriptylline and Tylenol.

At April 2004 VA treatment, the Veteran was noted to have a 
past medical history of degenerative disc disease and chronic 
low back pain.  He reported that he was doing well, and the 
treating physician noted that the lumbar pain was well 
controlled by medication.

In December 2004 the Veteran underwent an examination 
arranged through VA QTC services.  He reported having pain to 
his low back on a constant basis, and the pain travelled to 
his right leg.  He characterized the pain as aching, 
cramping, and sharp, and he rated it as a "seven" on a 
scale of one to ten.  The pain was elicited by physical 
activity and stress, although sometimes it would come on by 
itself.  Sometimes the pain would travel to the right leg and 
it was characterized by aching, cramping and sharpness.  The 
Veteran said that he could bend his back very well and that 
he could lift "much less than 25 pounds."

The examining physician observed that the Veteran's posture 
and gait were normal.  On examination, the paravertebral 
muscles of the thoracolumbar spine had tenderness with mild 
spasm.  There was no radiation of pain on movement and a 
straight leg raising was negative.  On range of motion 
testing, the Veteran had flexion 0 to 90 degrees, extension 0 
to 30 degrees, right and left lateral flexion 0 to 30 
degrees, and right and left rotation 0 to 30 degrees.  He had 
pain at 80 degrees of flexion, 20 degrees extension, 20 
degrees bilateral flexion and rotation.  The range of motion 
was not affected by fatigue, weakness, lack of endurance, or 
incoordination.  There was no clinical evidence of 
radiculopathy and no bowel, bladder, or erectile dysfunction 
reported.  X-rays showed advanced degenerative disc disease 
at L4-L5 with facet joint arthritis at L4-L5 and L5-S1 and 
mild disc degeneration at L5-S1.

The Veteran had another examination through VA QTC services 
in February 2006, at which he reported daily stiffness in his 
back, primarily in cold and damp weather.  He had weakness in 
the back after excessive physical exertion.  The pain was in 
the mid to low back, was intermittent, and occurred daily.  
He described the pain as aching, sticking, cramping, burning, 
and sharp, and he rated it as a 10 out of 10 in severity at 
its worst but "sometimes 3 to 6."  The pain would come on 
by itself or with excessive physical exertion and was usually 
relieved with rest or medication.  The Veteran reported that 
he could care for himself, shower, shave, go grocery 
shopping, and do laundry and light housekeeping.

The examining physician observed that the Veteran's posture 
and gait were normal and that he could walk without an 
assistive device.  An inspection of the cervical spine showed 
a normal appearance, symmetry, curvature, and position of the 
head.  Examination of the thoracolumbar spine showed no 
radiation of pain on movement except on full lateral flexion 
on the right and left.  There was no muscle spasm or spasm or 
tenderness, and a straight leg raising on the right and left 
was negative.  The range of motion of the lumbar spine was 
flexion to 90 degrees without pain, extension to 30 degrees 
without pain, right lateral flexion to 30 degrees with pain, 
left lateral flexion to 30 degrees with pain, right rotation 
to 30 degrees without pain, and left rotation to 30 degrees 
without pain.  After repetitive use, the lumbar spine joint 
function was additionally limited by pain but not 
additionally limited by fatigue, weakness, lack of endurance, 
or incoordination.  There was no lumbosacral or cervical 
intervertebral disc syndrome and no evidence of bowel, 
bladder, or erectile dysfunction.  The lower extremities had 
normal motor and sensory function.  The examiner opined that 
there was no change to the Veteran's diagnosis of 
degenerative disc disease at L4-L5 and L5-S1.

After a careful review of the evidence, the Board finds that 
the Veteran is not entitled to an evaluation in excess of 20 
percent for degenerative disc disease at L4-L5 and L5-S1 
(formerly rated as lumbosacral strain).  A rating in excess 
of 20 percent is not available under Diagnostic Code 5003, 
degenerative arthritis.  Evaluating the Veteran under DC 
5242, the next highest evaluation after 20 percent is 40 
percent, which requires forward flexion of 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine.  At 
the December 2004 and February 2006 examinations, the Veteran 
had forward flexion to 90 degrees, and he did not have 
favorable ankylosis of the entire thoracolumbar spine.  
Therefore, he does not qualify for a rating in excess of 20 
percent under  38 C.F.R. § 4.71a, DC 5242. 

At no time since the filing of the Veteran's claim for an 
increased evaluation has the overall evidence reflected 
incoordination, excess fatigability, or such additional 
functional limitations as to warrant a higher rating.  See 
DeLuca, supra.  The Board recognizes the limitations that the 
Veteran has as a result of his service-connected degenerative 
disc disease at L4-L5 and L5-S1, but the current disability 
evaluations contemplate these limitations.  Therefore, an 
evaluation in excess of 20 percent is not justified.

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the Veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.


The Board has also considered whether the Veteran is entitled 
to a "staged" rating for his service-connected degenerative 
disc disease at L4-L5 and L5-S1, as the Court indicated can 
be done in this type of case.  See Hart, supra.  However, 
upon reviewing the longitudinal record in this case, we find 
that at no time during the claim and appeal period has the 
service-connected degenerative disc disease at L4-L5 and L5-
S1 (formerly rated as lumbosacral strain) been more disabling 
than as it is currently rated.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease at L4-L5 and L5-S1 (formerly rated 
as lumbosacral strain) is denied.


REMAND

VA treatment records show that in December 1977 and June 1978 
the Veteran complained of pain and/or stiffness in his neck 
and right shoulder.  He underwent a VA examination in August 
1978 at which he reported pain with severe muscle spasms in 
his neck and right shoulder.  At November 1987 treatment, he 
said he experienced right neck and shoulder pain in cold 
weather.  On examination, his neck had mild cervical 
tenderness and his shoulders had a full range of motion.

At February 2004 VA treatment, the Veteran complained of 
right shoulder and neck pain.  He said that the shoulder pain 
interfered with activities of daily living.  
X-rays of the cervical spine showed significant chronic 
degenerative changes.  He was diagnosed with myofascial pain 
syndrome, subacromial bursitis, and tingling of the hand and 
radiating pain which was noted to possibly be caused by 
cervical radiculopathy or ulnar nerve neuropathy.  In March 
2004 he had a VA physical therapy consultation.


The December 2004 and February 2006 examination reports 
indicate that the Veteran was being examined for his lumbar 
spine disorder.  The Veteran's right shoulder and cervical 
spine were not examined, and the record does not contain any 
medical opinions as to the etiology of any degenerative 
changes of the cervical spine or degenerative changes of the 
right shoulder.  Therefore, the Board finds that a medical 
opinion must be obtained or order to decide the claim on the 
merits.

In addition to "direct" service connection, generally based 
upon the initial manifestation of a claimed disability in 
service or after service and caused by an in-service event, 
"secondary" service connection may be granted for 
disability which is proximately due to, or the result of, a 
service-connected disability.  38 C.F.R. § 3.310(a);  see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When 
service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  The Board notes that 38 C.F.R. § 3.310, 
above, the regulation which governs claims for secondary 
service connection, was amended during the pendency of this 
claim and appeal.  The intended effect of this amendment was 
to conform VA regulations to the Allen decision, supra.

Under the amendment to section 3.310, any increase in 
severity of a non-service-connected disability which is 
proximately due to or the result of a service-connected 
disability, and not due to the natural progress of the non-
service-connected condition, will be service connected.  
However, VA will not concede that a non-service-connected 
disorder was aggravated by a service-connected disability 
unless the baseline level of severity of the non-service-
connected disorder is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the non-service-connected disorder.  The 
rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b) 
(2008).


In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should request that the 
Veteran provide sufficient information, 
and, if necessary, authorization, to 
enable the RO to obtain any additional 
evidence, not already of record, which 
pertains to the claim for service 
connection for degenerative changes of 
the cervical spine and degenerative 
changes of the right shoulder.  The RO 
should also invite the Veteran to submit 
all pertinent evidence in his possession, 
and explain the types of evidence that it 
is his ultimate responsibility to submit.

2.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's 
response has expired, the RO should 
arrange for the Veteran to undergo a VA 
examination to evaluate his claim for 
service connection for degenerative 
changes of the cervical spine and 
degenerative changes of the right 
shoulder, and to provide a nexus opinion 
on his service connection claim.  The 
claims file, to include a complete copy 
of this Remand, must be made available to 
the examiner, and the report of the 
examination should include discussion of 
the Veteran's service treatment records, 
documented medical history, and 
contentions regarding his claimed 
degenerative changes of the cervical 
spine and degenerative changes of the 
right shoulder.  All appropriate tests 
and studies and/or consultation(s) should 
be accomplished (with all findings made 
available to the examiner(s) prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

a.  The examiner should render an 
opinion as to whether it is at least 
as likely as not (i.e., to at least a 
50-50 degree of probability) that the 
Veteran's degenerative changes of the 
cervical spine and/or degenerative 
changes of the right shoulder were 
caused directly by or arose during his 
military service, or developed after 
service as due to, the result of, or 
aggravated by his service-connected 
degenerative disc disease at L4-L5 and 
L5-S1, or whether such incurrence, 
causation, or aggravation is unlikely 
(i.e., less than a 50 percent 
probability).  In this regard, please 
attempt to identify the date of onset 
of each disorder.

b.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

c.  Note:  The term "aggravated" in 
the above context refers to a 
permanent worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

d.  If any opinion requested above 
cannot be rendered on a medical or 
scientific basis without invoking 
processes relating to guesswork or 
judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the 
examination report, with an 
explanation as to why that is so.

3.  Thereafter, the RO should 
readjudicate the Veteran's claim of 
service connection for degenerative 
changes of the cervical spine and 
degenerative changes of the right 
shoulder, to include as secondary to the 
service-connected degenerative disc 
disease at L4-L5 and L5-S1.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


